NUMBER 13-20-00216-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

LUZALBERT HERNANDEZ
A/K/A LUZ ALBERT HERNANDEZ,                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 377th District Court
                         of Victoria County, Texas.




                          ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      This cause is now before the court on appellant’s motion to stay and motion for

extension of time. Appellant asserts the trial court has not ruled on a pending motion for

indigency hearing and pauper’s oath.
       The trial clerk’s record filed with this court reflects a motion for indigency hearing

was filed with the trial court on May 13, 2020, and the State’s response was filed on May

29, 2020. A reporter’s record has not been filed, and it is unknown whether the appellate

record should be furnished without charge.

       Pursuant to TEX. R. APP. P. 20.2, the motion to stay is hereby GRANTED. The

appeal is ABATED and the cause REMANDED to the trial court for further proceedings.

Upon remand, the trial court shall cause notice of a hearing to be given and, thereafter,

conduct a hearing to determine the following:

       1. Whether appellant is indigent;

       2. Whether appellant is entitled to a free appellate record due to indigency; and,

       3. Whether appellant is entitled to appointed counsel.

       If the trial court determines appellant is indigent and entitled to court-appointed

counsel, the trial court shall appoint counsel to represent appellant in this appeal. If

counsel is appointed, the name, address, telephone number, email address, and state

bar number of the appointed counsel shall be included in the order of appointment.

       The trial court shall cause its findings and recommendations, together with any

relevant orders it may enter, to be included in a supplemental clerk's record and shall

cause a supplemental reporter's record of any proceedings to be prepared. The

supplemental clerk's record and supplemental reporter's record, if any, shall be filed with

the Clerk of this Court on or before the expiration of thirty days from the date of this order.

       Furthermore, appellant’s motion for extension of time is DISMISSED AS MOOT.

The briefing schedule will resume upon the filing of the clerk’s supplemental record.
      It is so ORDERED.

                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of November, 2020.